[Cite as Stevenson v. Ohio Dept. of Transp., Dist. 12, 2011-Ohio-2740.]

                                       Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




DANIEL CLARK STEVENSON

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 12

        Defendant

        Case No. 2010-11099-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Daniel Clark Stevenson, filed this action against defendant,
Department of Transportation (ODOT) contending his 1999 Aero Travel Trailer was
damaged as a proximate cause of negligence on the part of ODOT in maintaining a
hazardous condition on US Route 322 in the Village of Gates Mills, Ohio. Specifically,
plaintiff explained his 1999 Aero Travel Trailer was damaged when the top of the
vehicle “struck a very low hanging (tree) limb” spanning the right lane of US Route 322
“½ mile west of SR 174.” Plaintiff recalled his described damage event occurred on July
21, 2010 at approximately 7:15 p.m. In his complaint, plaintiff requested damages in
the amount of $1,062.65, the complete cost of repairs he incurred as a result of the
vehicle striking the overhanging tree limb on US Route 322 in Gates Mills. The filing fee
was paid.
        {¶ 2} Defendant filed an investigation report asserting the site on US Route 322
where plaintiff’s incident occurred “falls under the maintenance jurisdiction of the Village
of Gates Mills” and consequently, ODOT is not the proper party defendant in this action.
Defendant explained ODOT “is only responsible for maintaining centerlines and
snowplowing on US 322 within the Village of Gates Mills.” Defendant related, “the
Village of Gates Mills is responsible for the maintenance of the roadway upon which
plaintiff’s incident occurred.” Defendant requested the court dismiss plaintiff’s claim.
       {¶ 3} Defendant submitted a copy of a 1986 Village of Gates Mills Ordinance
which outlines ODOT’s statutory responsibilities for roadway maintenance on US Route
322 inside the village corporation limits. This Ordinance No. 2198 provides in pertinent
part that ODOT shall be granted authority to maintain the roadway centerlines and
conduct snow removal operations on state highways inside the village corporation.
Furthermore, Ordinance No. 2198 states:
       {¶ 4} “WHEREAS, This ordinance shall in no manner relieve or discharge the
village from any claim or claims of any nature arising from, or growing out of, the work
by the Department of Transportation of the State of Ohio on said highways in said
village, and said Village shall save the State of Ohio harmless from any and all such
claims.”
       {¶ 5} After reviewing all the evidence submitted in this action, the court
concludes ODOT is not the proper party defendant in this action.              Based on the
language of the Village of Gates Mills Ordinance No. 2198 (referenced above), the
Village assumed responsibility for any claims arising from maintenance activity
attributable to ODOT.
       {¶ 6} R.C. 2743.01(A) and (B) provide:
       {¶ 7} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,    boards,    offices,   commissions,    agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.
       {¶ 8} “(B) ‘Political subdivisions’ means municipal corporations, townships,
counties, school districts, and all other bodies corporate and politic responsible for
governmental activities only in geographic areas smaller than that of the state to which
the sovereign immunity of the state attaches.”
       {¶ 9} R.C. 2743.02(A)(1) states in pertinent part:
       {¶ 10} “(A)(1) The state hereby waives its immunity from liability . . . and
consents to be sued, and have its liability determined, in the court of claims created in
this chapter in accordance with the same rules of law applicable to suits between
private parties ***.”
        {¶ 11} Furthermore, R.C. 2743.03(A)(1) provides in pertinent part:
        {¶ 12} “(A)(1) There is hereby created a court of claims. The court of claims is a
court of record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code
***.”
        {¶ 13} Based on the facts of this claim, plaintiff’s action does not lie against the
state, but rather a political subdivision.       Consequently, the court does not have
jurisdiction over either entity and therefore plaintiff’s claim is dismissed.




                                 Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




DANIEL CLARK STEVENSON

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION, DISTRICT 12

        Defendant

        Case No. 2010-11099-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Daniel Clark Stevenson                            Jerry Wray, Director
7001 Mayfield Road                                Department of Transportation
Chesterland, Ohio 44026                           1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
3/2
Filed 3/9/11
Sent to S.C. reporter 5/27/11